Case 8:18-cv-01772-MSS-CPT Document 112 Filed 08/16/19 Page 1 of 3 PageID 896




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

   KELLY BROWN and STEPHANIE
   FORRESTER, individually, and on
   behalf of all others similarly situated,

          Plaintiffs,

   v.                                                       Case No: 8:18-cv-1772-T-35CPT

   OMNI MANAGEMENT GROUP LLC,
   ALL SEASONS TRAVEL AND RESORT
   INC. d/b/a VACATION VILLAS OF
   FLORIDA, LAWRENCE FLYNN, and
   DESLYN PATRAM FLYNN,

         Defendants.
   ____________________________________/

                                              ORDER

          This cause is before Court following a hearing on August 15, 2019, regarding

   the Plaintiff’s pending discovery motions (Docs. 61, 62, 63, 64, 81, 82, and 83). For

   the reasons discussed on the record at the hearing, it is hereby ORDERED:

          1.      Plaintiff’s Motion to Compel Defendant Deslyn Flynn to Provide Initial

   Disclosures Pursuant to Rule 26 (Doc. 63); Plaintiff’s Motion to Compel Defendant Deslyn

   Flynn to Respond to Plaintiff’s First Set of Interrogatories to Defendant, Deslyn Flynn (Doc.

   81); Plaintiff’s Motion to Compel Defendant Lawrence Flynn to Respond to Plaintiff’s First Set

   of Interrogatories to Defendant, Lawrence Flynn (Doc. 82); and Plaintiff’s Motion to Compel

   Defendant Deslyn Flynn to Respond to Plaintiff’s Amended First Request for Production of
Case 8:18-cv-01772-MSS-CPT Document 112 Filed 08/16/19 Page 2 of 3 PageID 897




   Documents (Doc. 83) are DENIED as MOOT, except with respect to the Plaintiff’s

   request for reasonable expenses (including attorney’s fees) incurred in bringing each of

   these motions. To the extent the Plaintiff finds the Defendants’ responses to the

   subject discovery requests to be insufficient, the Plaintiff may, after proper conferral,

   renew her motion(s) to compel as to the specific response(s) she finds inadequate.

   Any such motion(s), however, along with any responses thereto, must be supported

   by legal authority (including pertinent case law) substantially justifying the parties’

   respective positions.

          2.      The Court defers ruling on the matter of the Plaintiff’s reasonable

   expenses with respect to the four above-referenced motions until the resolution or

   disposition of the remaining discovery dispute(s), as outlined below.

          3.      With respect to the still-pending discovery motions (Docs. 61, 62, and

   64), as well as any other anticipated discovery disputes, counsel for the parties are

   directed to meet and confer in person and in good faith in an effort to resolve such

   matters. See M.D. Fla. R. 3.01(g); Middle District of Florida Discovery Handbook. As

   discussed on the record, such meeting shall take place on Thursday, August 22, 2019,

   beginning at 9 a.m. at the Sam M. Gibbons United States Courthouse, 12th Floor, 801

   North Florida Avenue, Tampa, Florida 33602. 1 Counsel shall allot no less than three

   (3) hours for this discovery conference and should be prepared to devote more time, if

   necessary.



   1
    Upon counsel’s arrival, the undersigned’s Courtroom Deputy Clerk will direct the parties to
   an available conference room.
                                                2
Case 8:18-cv-01772-MSS-CPT Document 112 Filed 08/16/19 Page 3 of 3 PageID 898




          5.      No later than Thursday, August 29, 2019, the parties shall file a Joint

   Notice: (a) advising the Court whether, and the extent to which, any discovery disputes

   remain for the Court’s resolution; and (b) succinctly setting forth the parties’ respective

   positions, with supporting legal authority.

          6.      Any party or attorney who fails to adequately and fully confer regarding

   these motions or who takes a position that is not substantially justified, may be subject

   to sanctions, including, but not limited to, the cost-shifting requirements of Federal

   Rule of Civil Procedure 37(a)(5).

          7.      If any disputes regarding the still-pending discovery motions (Docs. 61,

   62, and 64) remain for the Court’s resolution after the parties confer, the Court will set

   the matter for a hearing, if necessary.

          DONE and ORDERED in Tampa, Florida, this 16th day of August 2019.




   Copies to:
   Counsel of record




                                                 3
